/
     , --
 .          -




                       The Attorney                General of Texas
                                       September        18,   1978
JOHN L. HILL
Attorney General


                    Honorable Joe K. McGill                          Opinion No. Ii- 1244
                    County Attorney,   Gaines County
                    P. 0. Box 728                                    Re: Whether     Gaines      County
                    Seminole, Texas 79360                            may spend funds to operate and
                                                                     maintain a day care facility.

                    Dear Mr. McGill:

                           You ask whether Gaines County may spend county funds for the
                    provision of day care services to all children in the county. You state that
                    the county contracts with a nonprofit child care corporation under article
                    695a-4, V.T.C.S., which provides for the administration    of federally estab-
                    lished day care programs. See, e.g., 42 U.S.C. SS 602(a)(19)(G); 622(a)(l)(C).
                    The center also cares for other children who do not come within the
                    provisions of article 695a-4, V.T.C.S., and the county has paid some of the
                    costs of their care.

                          In Attorney General Opinion H-1189 (1978) we stated that a county did
                    not have general authority to provide day care for all children in the county,
                    although various statutes authorized the provision of care to specific groups
                    of children. See also Attorney General Opinions M-264 (1968); O-5386 (1943).
                    You suggest, however, that article 695a, V.T.C.S., or article 4418f, V.T.C.S.,
                    authorizes Gaines County to pay for day care for all children in the county
                    who need it.                           c
                           Article 695a provides for the enforcement of laws for the protection of
                    defective, illegitimate, dependent, neglected and delinquent children. Sec. 2.
                    It authorizes the commissioners court to appoint a Child Welfare Board to
                    perform duties required of it by the commissioners              court and State
                    Department of Public Welfare in furtherance of the purposes of the statute.
                    Sec. 4. A Texas court has stated that the County Child Welfare Board was
                    created to deal with matters concerning defective, illegitimate, dependent,
                    neglected and delinquent children, and could not take custody of children who
                    did not meet those conditions.     Bray v: S;hTzkz;;    z.;zz;,       (;Fs.$:
                    App. - AmarIllo 1963, no writ) (per curlam ;
                    3’70(Tex. Civ. App. - Amarillo 1963, no writ).




                                                   P-    4949
                                                                                           .
                                                                                          Jo.       -_   .,

                                                                                                r
                                                                                                          I




Honorable Joe K. McGill     -   Page 2 (H-1244)



      A 1969 amendment to article 695a authorized an increase in the size of the
Child Welfare Board and added the following provision:

              In the interest of the welfare of all children in this state,
           it is essential that the state and all subdivisions thereof be
           given the authority through legislative acts to make broad,
           general, flexible plans for improving health, education and
           welfare of all children, and it is particularly necessary for
           the County Commissioners Court in the various counties to
           have discretionary powers in relation to determining the size
           of Child Welfare Boards established depending upon the
           needs and the types of programs in the particular county.
              It Is the expressed intent of this Act to strengthen Child
           Welfare Boards so that services may be provided to all
           children in the county who are in need of services.

Sec. 4(c). (Emphasis added). We believe the broad language on plans for improving
the health, education, and welfare of all children, and on providing them services
must be read in connection with the specific purposes of article 695a and the 1969
amendments. See Rogers v. First Nationa! Bank, 448 S.W.2d 149 (Tex. Civ. App. -
El Paso 1969, wxref’d      n.r.e.) (statute must be viewed as a whole). The services to
be provided are services for the dependent, neglected, and other children that
article 695a seeks to assist. See Attorney General Opinion H-392 (1974) (Child
Welfare Board created to improve and provide services for children in need of
supervision).     According to the caption, the 1969 amendments were designed to
authorize an increase In the size of the Board, to authorize multi-county Boards,
and to clarify the Board’s relationship to the Department of Public Welfare. Acts
1969, 61st Leg., ch. 765, at 2273. We believe that much of the quoted language
merely expresses the legislative policy which favored increased flexibility for
County Child Welfare Boards in carrying out their duties under article 695a. It
cannot be read as legislative authorization for the state and politicaf subdivisions
to provide all services relating te the health, education, and welfare of alI children.
At most, it expresses approval of such legislation.         In our opinion article 695a
authorizes the county to provide services only to those children described in section
2 of the statute.

       Article 4418f, V.T.C.S., authorizes the commissioners court to spend money
“in behalf of public health and sanitation” within the county.        Prior opinions
interpreting article 4418f have approved the funding of services which clearly aided
the sick or dealt with a sanitation problem. See Attorney General Opinions M-806
(1971);C-772 (1966) (ambulance service); o-56701944) (storm sewer connected with
county hospital).    We do not rule out the possibility that there may arise special
circumstances when the provision of day care to some or even all children would
serve the public health. However, as a general matter, we do not believe that the
routine provision of day care to healthy children would be held by our courts to
constitute a public health function within article 4418f. While, as indicated in




                                   P.   4950
    Honorable Joe K. McGill    -   Page 3 (H-1244)



    Attorney General Opinion H-R89 (1978), there is statutory authority for counties to
    provide day care services to some children, neither article 695a, V.T.C.S., nor
    article 4418f, V.T.C.S., authorizes Gaines County to provide day care to all
    children. Legislation would be necessary to authorize counties to provide general
    day care services to all children.

                                      SUMMARY

               Neither article 695a, V.T.C.S., nor article 4418f, V.T.C.S.,
               authorizes Gaines County to provide day care to all children,
               although each statute may authorize the county to provide
               day care to some children or under some circumstances.
               Legislation would be necessary to authorize counties to
               provide general day care services to all children.

                                           -Very     truly yours,




    APPROVED:



<
    DAVID M. KENDALL, First Assistant




    Opinion Committee

    jsn




                                            p.     4951